Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Preliminary Amendment
The preliminary amendment filed on 03/04/2021 and 02/22/2021 has/have been entered into this application. Claims 1-14 have been canceled.

Information Disclosure Statement
The information disclosure statement filed on 04/27/2021 and 02/09/2022 has been entered and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 15-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 22 of U.S. Patent No. 10,921,118 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, and all the limitations claimed in claims 15-47 of the instant application are found in claims 1-22 of Patent, both are optical scanning system for acquiring three-dimensional (3D) measurements of an object surface. The claims of the present application independent claims are broader than the claim of the patent.   

The difference between the present application and the patent is that the present application claimed images of the at least one sequence of second patterns reflected from the object surface to generate 3D reconstruction data of the object surface, while the patent claimed images of the sequence of light patterns deflected by the deflection screen and reflected from the object surface to generate three-dimensional reconstruction data of the object surface as the second image patterns reflected from the object surface to generate 3D reconstruction data of the object surface. The patent claimed of images of the sequence of light patterns deflected by the deflection screen and reflected from the object surface to generate three-dimensional reconstruction data of the object surface as the second image patterns reflected from the object surface to generate 3D reconstruction data of the object surface would anticipate and/or would have be obvious over the claims of the present application.  The instant application clams and the patent claims are both based on a deflectometry measurement of an object surface system.


Allowable Subject Matter
Claims 15-47 would be allowable if the double patenting rejection as set forth in this Office action is overcome.

The closest prior art cited reference Schmidt et al. (2015/0324991 A1), Beghuin et al. (2015/0324991 Al), and Willemann et al. (2012/0300065 A1) fail to disclose at least one digital camera disposed facing the object surface and configured to capture both images of the sequence of first patterns reflected from the object surface and images of the at least one sequence of second patterns reflected from the object surface to generate 3D reconstruction data of the object surface as claimed, and as specified and described in the specification. 



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art optical scanning system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886